
	
		II
		110th CONGRESS
		1st Session
		S. 2253
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2007
			Mr. Bayh (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide adjustments in payment to certain hospitals
		  under the Medicaid program.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Urban Health Care Delivery Act of
			 2007.
		2.Urban health
			 provider adjustment
			(a)In
			 generalBeginning with fiscal year 2008, notwithstanding section
			 1923(f) of the Social Security Act (42
			 U.S.C. 1396r–4(f)) and subject to subsection (c), DSH payment adjustments made
			 by a State under section 1923 of such Act (42 U.S.C. 1396r–4) to a hospital
			 described in subsection (b) shall be made without regard and in addition to the
			 DSH allotment limitation for the State determined under section 1923(f) of such
			 Act (42 U.S.C. 1396r–4(f)).
			(b)Hospital
			 describedA hospital is described in this subsection if, as of
			 December 31, 2006, the hospital—
				(1)is owned or
			 operated by a State (as defined for purposes of title XIX of the
			 Social Security Act), or by an
			 instrumentality or a municipal governmental unit within a State (as so
			 defined);
				(2)owns and operates
			 a community mental health center;
				(3)operates—
					(A)a burn center
			 with the joint Burn Center Verification of the American Burn Association and
			 the American College of Surgeons which serves the entire State; and
					(B)a Level I trauma
			 center verified by the American College of Surgeons which has not less than
			 100,000 encounters per year;
					(4)owns not less
			 than 5 community health centers in the county the hospital is located in;
			 and
				(5)provides not more
			 than 450 inpatient beds.
				(c)LimitationThe
			 DSH payment adjustments described in subsection (a) for fiscal year 2008 and
			 each fiscal year thereafter shall not exceed 175 percent of the costs of
			 furnishing hospital services described in section 1923(g)(1)(A) of the
			 Social Security Act (42 U.S.C.
			 1396r–4(g)(1)(A)).
			
